ORDER

We consider whether 04-1566 should be dismissed.
04-1539 represents Janssen Pharmaceutical N.V. et al.’s (Janssen) appeal of the judgment of the United States District Court for the Eastern District of New York. Subsequently, Janssen filed a “supplemental notice of appeal” seeking review of the district court’s August 25, 2004 order. Janssen’s “supplemental notice of appeal” should have been treated as an amended notice of appeal but was instead docketed as a new appeal, 04-1566. Because 04-1566 should not have been docketed as a separate appeal, we dismiss.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) 04-1566 is dismissed.
(2) The revised official caption for 04-1539, -1576 is reflected above.
(3) Each side shall bear its own costs.